DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  claim 1 lines 6 and 8, claim 9 line 9, and claim 16 line 5 recite an acronym “CRC”. A claim term must be spelled out in its first occurrence, therefore the first occurrence of “CRC” must be replaced with -- Cyclic Redundancy Check- -. Appropriate correction is required.
Claim 7 objected to because of the following informalities:  last claim term after the coma “, the multiplex” appears to be a typographical error. If so, the Examiner suggests it be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-10, 16, and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by STAUDENMAIER et al. 20150281742 A1 hereinafter “STAUDENMAIER “.
Regarding claim 9 and 16 STAUDENMAIER
STAUDENMAIER discloses 9. A system (Video generating circuit 31, FIG. 5) comprising: 
 a camera to capture an image frame (camera 31, video generating circuit 31) ; and 
B) an integrated circuit coupled to the camera  (a circuit arrangement 10 (In Fig. 1, Fig. 4) coupled to camera 31 (Fig. 5). “[T]he circuit arrangement 10 may be any kind of circuit arrangement, like e.g. an integrated circuit, a SoC, a microcontroller, a multi-core processor or the like” [0070]), the integrated circuit including: 
	a hardware accelerator (HWA) (a video accelerator integrated in a microprocessor. [0078], processing circuit 12, Checksum generating circuit 20) to: 
		i) generate first image data (X2) based on second image data (X1) associated with the image frame (“This processing circuit 12 can be arranged to process the digital video stream X1 and to provide a processed digital video stream X2 to an output interface 13” 0047), the first image data (X2) corresponding to at least one of processed image data, transformed image data, or one or more image data statistics (“processed digital video stream X2”, [0050], [0048]); and 
		ii) determine a CRC value based on the first image data (Fig. 5, “Checksum generating circuit 20” generates CS0 based on X2. See [0052] “a checksum generating circuit 20”… “The checksum generating circuit 20 can be arranged to generate one or more checksums CS0 for at least a part of a frame of the processed digital video stream X2. [0052].  Verification at the destination (display) of the changing code within the frame of the video stream can be employed to confirm that the digital video stream is not in a frame freeze condition or another fault condition prior to displaying the digital video stream at the display. If for example a fault condition is detected by this kind of code verification process, an operator can be made aware of this fault. [0005] 0020); and 
C) a host device interface1 (memory 21, Fig.2  or memory 45, Fig. 5, memory 21 in Fig. 6) to transmit the CRC value (“CS1, Cs2, …CSn”, Fig. 2) to a host device (In Fig.2, memory 21 provides  CS1, Cs2, …CSn to analyzing unit 22 (comparator 23) in Fig. 2. See also, In Fig. 5, Memory 21 and 45 provide ) to detect an image frame freeze condition based on the CRC value. (analyzing unit 22, Fig. 2 … detects “frame freeze or hang-up condition” based on comparison result of the CRCs.[0052]-[0057], [0031-[0032], Fig. 5 [0060].). stack memory 45 transmits Cs1-Csn to comparator unit 23, which in turn sends its result to hung up counter 24, then at Decider device 25 whether error occurred is determined. Fig. 5 [0060].	
Regarding claim 10 STAUDENMAIER
STAUDENMAIER discloses The system of claim 9, wherein the image frame is a first image frame and the CRC value is a first CRC value, and further including the host device to generate an alert in response to the first CRC value matching a second CRC value, the second CRC value associated with a second image frame captured by the camera before the first image frame (STAUDENMAIER, [0031] In another embodiment the analyzing unit comprises a hang-up counter and a decider, wherein the hang-up counter is arranged to identify the amount of checksums which are matching and wherein the decider is arranged to generate the error signal only if a predefined amount of matched checksums are subsequently identified.” [0031]).
Regarding claim 20 STAUDENMAIER
STAUDENMAIER discloses 20. The method of claim 16, wherein the comparing of the first CRC value to the second CRC value is a first comparison (S2), and further including: 
determining a third CRC value based on the second image data (“calculate check sum” S1, Fig. 3); 
determining a fourth CRC value based on first transformed pixel data associated with the second image data (calculate check sums1), Fig. 3; 
performing a second comparison of the third CRC value to a fifth CRC value associated with the second image frame, the fifth CRC value based on third image data associated with the second image frame (compare with previous check sums S2, Fig. 3 ); 
performing a third comparison of the fourth CRC value to a sixth CRC value associated with the second image frame, the sixth CRC value based on second transformed pixel data associated with the third image data((compare with previous check sums S2, Fig. 3. Note that the comparison is a loop that continues to compare until a hung –up encounter in S6 evaluates to YES); and 
in response to at least one of the first comparison, the second comparison, or the third comparison indicative of a difference between corresponding CRC values, generating the alert (When hung –up encounter in S6 evaluates to YES in S6, then “Issue error” S7, [0067], [0068]Fig. 3).
Regarding claim 21 STAUDENMAIER
STAUDENMAIER discloses 21. The method of claim 16, 
wherein a vehicle electronic control unit (analyzing unit 22) is to compare the first CRC value to the second CRC value (comparator 23, Fig. 2 compare with previous check sums S2, Fig. 3.), and further including: 
in response to generating the alert, not displaying the first image frame on a display panel (STAUDENMAIER, interrupting device 40 (embodied as monitoring units), coupled to the analyzing unit, configured to interrupt the input interface 11 and/or output interface 13 if an error signal is provided from the analyzing unit to the interrupting device.[0034], [0040],[0074]. Note that the output interface is connected to display 32. Fig. 6); and 
in response to the first CRC value not matching the second CRC value, displaying the first image frame on the display panel (STAUDENMAIER, If an error signal is not received the output interface 13 remains interrupted. [0034], [0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER et al. (20150281742 A1) hereinafter “STAUDENMAIER “ in view of Miele (US 2021/0067173 A1).
Regarding claim 1 STAUDENMAIER-Miele
Most of the limitations of claim 1 is addressed along with system claim 9. Any additional elements/limitations recited in claim 1 are is addressed below.
STAUDENMAIER discloses A hardware accelerator (a video accelerator integrated in a microprocessor. [0078]) comprising: 
A) a core logic circuit  (multi-core processors, some circuit arrangements or integrated circuits (ICs) can contain multiple CPUs on a single chip. Those ICs are called multi-core processors. An IC containing one or more CPUs can also contain peripheral devices, and other components of a computer system. This is called system on chip (SoC). Circuit arrangement 10 can multi-processor core [0070]a. circuit, logic circuit arranged to perform the functioned described, [0078]) to generate second image data based on first image data associated with a first image frame, the second image data corresponding to at least one of processed image data, transformed image data, or one or more image data statistics (See claim 9): 
B) …to determine a first CRC value based on the second image data (checksum generating circuit 20, See claim 9); and 
C) a second interface coupled to a first interface and to memory (See claim 9);
i) the second interface configured to obtain the first CRC value from said memory and pass it to the first interface ([0079] For example, the connections may be a type of connection suitable to transfer signals from or to the respective nodes, units or devices, for example via intermediate devices. Accordingly, unless implied or stated otherwise the connections may for example be direct connections or indirect connections.” [0079] );
ii) the first interface configured to transmit the first CRC value to a host device.
STAUDENMAIER does not disclose B) … a load/store engine (LSE) coupled to the core logic circuit, the LSE a load/store engine (LSE) … 
However, Miele discloses B) … a load/store engine (LSE) coupled to the core logic circuit, the LSE a load/store engine (LSE) (load/store unit 204) coupled to the core logic circuit (CPGPU cores 1962, Fig. 19D, [0321]. In at least one embodiment, GPGPU cores 1962 and load/store units 1966 are coupled with a cache memory 1972 and a shared memory 1970 via a memory and a cache interconnect 1968. [0321]) the LSE a load/store engine (LSE) (a GPU-based CRC processing unit 202(1), similar to other GPU-based CRC processing units shown, comprises a load/store unit, 0058])
Therefore, it would have been obvious to a person of ordinary art before the effective filing date of the application to modify STAUDENMAIER as suggested by Miele in order to perform to detect and correct errors very shortly after signals are received. [Miele, 0046].

STAUDENMAIER-Miele discloses The hardware accelerator of claim 1. wherein the first interface is to cause the host device to generate an alert in response to the first CRC value matching a second CRC value, the second CRC value associated with a second image frame captured before the first image frame (STAUDENMAIER, [0031] In another embodiment the analyzing unit comprises a hang-up counter and a decider, wherein the hang-up counter is arranged to identify the amount of checksums which are matching and wherein the decider is arranged to generate the error signal only if a predefined amount of matched checksums are subsequently identified.” [0031]).
Claim Rejections - 35 USC § 103
Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER in view of Dubey et al. (US 20190075290 A1) hereinafter “Dubey”.
Regarding claim 3 and 18 STAUDENMAIER-Dubey
STAUDENMAIER discloses 18. The method of claim 16, wherein the second image data includes one or more pixel values, and further including: 
determining the first CRC value (STAUDENMAIER, checksum generating circuit 20 [0022] The checksum generating circuit can be arranged to generate a checksum over an image, or part of it. Preferably, this can be done by using CRC. CRC stands for cyclic redundancy check and denotes an error-detecting code commonly used in digital networks and storage devices to detect accidental changes to raw data.” [0022], [0029]). …
STAUDENMAIER does not explicitly disclose generating the one or more image data statistics by determining a sum of the one or more pixel values, a minimum value of the one or more pixel values, or a maximum value of the one or more pixel values; and 
…based on the sum of the one or more pixel values, the minimum value of the one or more pixel values, or the maximum value of the one or more pixel values.
generating the one or more image data statistics by determining a sum of the one or more pixel values (sum these absolute value differences, 0026), a minimum value of the one or more pixel values, or a maximum value of the one or more pixel values (Dubey, [0026] In block 302, the SoC generates a transmission-side signature, such as timestamp, a histogram, a cyclic redundancy check (CRC) value, a frame difference signature, or a secure hash algorithm (SHA) value.] for the image received in the block 314.); and 
…based on the sum of the one or more pixel values, the minimum value of the one or more pixel values, or the maximum value of the one or more pixel values. (Debey, Fig. 2, generate transmission signature 302 “a cyclic redundancy check (CRC) value” based on sum of absolute value difference values [0026])
Therefore, it would have been obvious to a person of ordinary art before the effective filing date of the application to modify STAUDENMAIER as suggested by Dubey in order to perform display validation [Dubey, 0009, 0010].
Claim Rejections - 35 USC § 103
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER in view of Schnebly et al.  US 2009/0147861 A1 hereinafter “Schnebly”.
Regarding claim 17 STAUDENMAIER-Schnebly
STAUDENMAIER discloses 17. The method of claim 16, further including: 
… display panel (display 32); and 
displaying a third image frame captured by the camera after the first image frame in response to the image frame freeze condition not being detected. ([0049] At an output terminal 16 of the output interface 13, the processed digital video stream X2 may be tapped, e.g. by any kind of display device (not shown in FIG. 1 [display 32, Fig. 6]), such as a screen, monitor, display or the like. )
Although STAUDENMAIER discloses “alert” 
displaying the alert on a display panel;”
However,  Schnebly discloses a display processor 260, Fig. 2 for “displaying the alert on a display panel;” (2Schnebly, “When the frame freeze detection code extracted from a frame matches the expected code, then the video stream is not frozen and the frame 105 may be presented on the video display 100. Otherwise, when the codes do not match, a fault indication may be presented to the operator using the video display 100, a lamp, LED, siren, buzzer, or other indicator of system fault.” [0028]).
Therefore it would have been obvious to ordinary skill in the art before the effective filing date of the application to modify STAUDENMAIER system with the teaching of Schnebly as suggested since STAUDENMAIER suggests recognizes the the need “for safety critical applications it is important for a user or operator to know quickly that the digital video stream has failed, e.g. to realized that the vehicle speed indicated is not correct or that despite the image from the rear view camera not changing the vehicle is actually moving. (STAUDENMAIER [0004]).
Claim Rejections - 35 USC § 103
Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAUDENMAIER in view of Nikolaevich et al. (RU 2642402 C1) hereinafter “Nikolaevich”.
Regarding claims 4 and 13 STAUDENMAIER-Nikolacich
STAUDENMAIER discloses The system of claim 9 substantially.
STAUDENMAIER does not explicitly disclose wherein the second image data includes one or more pixel values, and the HWA is to: 
generate a first image data statistic of the one or more image data statistics by determining a minimum value or a maximum value of the one or more pixel values; and 
determine the CRC value based on the minimum value or the maximum value of the one or more pixel values.
However, Nikolaevich discloses generate a first image data statistic of the one or more image data statistics by determining a minimum value or a maximum value of the one or more pixel values (maximum and minimum value Dmax[i] and Dmin[i]); and 
determine the CRC value based on the minimum value or the maximum value of the one or more pixel values (brightness value of the pixels neighboring the video frames are compared to detect duplicate frames in video. Abstract).
Therefore it would have been obvious to ordinary skill in the art before the effective filing date of the application to modify STAUDENMAIER system with the teaching of Nikolaevich as suggested in order to detect duplicate frames in video (Nikolaevich, Abstract).
Allowable Subject Matter
Claims 5-8, 11-12, 14-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180288356 A1, Kaushikkar et al.  (US 20200081836 A1.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAOD W BELAI/             Examiner, Art Unit 2481                                                                                                                                                                                           /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Host device interpreted in view of applicant’s specification (PG-Pub 0057)
        2 Wendel, 20160037186 A1 a fault indication may be presented to the operator or user using the video display 100, e.g. a lamp, LED, siren, buzzer, or other indicator of system fault.” [0008])